Citation Nr: 1803096	
Decision Date: 01/17/18    Archive Date: 01/29/18

DOCKET NO.  10-24 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include panic disorder, bipolar disorder, mood disorder, and anxiety disorder. 

2.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

J. Anderson, Counsel



INTRODUCTION

The Veteran had active service from July 1989 to September 1991. 

These matters come before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

These matters were previously before the Board in July 2011, when they were remanded for additional development. 


FINDING OF FACT

On October 20, 2017, the Board received confirmation that the Veteran died in October 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C. § 7104(a) (2014); 38 C.F.R. §§ 20.1106, 20.1302 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal. As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Accordingly, these appeals on            the merits have become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2014); 38 C.F.R. § 20.1302 (2017).
In reaching this determination, the Board intimates no opinion as to the merits of these appeals or to any derivative claims brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017). 

The Board's dismissal of these claims does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing these claims to completion.  See 38 U.S.C. § 5121A (2014); 38 C.F.R. §§ 3.1010, 20.1302 (2017); 79 Fed. Reg. 52982-84 (September 5, 2014).  A request for substitution must be filed with the Agency of Original Jurisdiction (AOJ) not later than one year after the date of the Veteran's death.  38 C.F.R. §§ 3.1010(b), 20.1302(a) (2017).  If the AOJ grants the request to substitute, the case will assume its original place on the Board's docket.  38 C.F.R. §§ 20.1302(a), 20.900(a)(2) (2017).


ORDER

The Veteran's appeals are dismissed. 




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


